Citation Nr: 0924014	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  05-35 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a heart disability, 
claimed as premature atrial and ventricular contractions.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1984 to December 
2004.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2005 rating decision of the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, denied 
entitlement to service connection for a heart condition 
(claimed as PVC/PAC).  The RO in Denver, Colorado, currently 
retains jurisdiction of the Veteran's claim.  

In June 2008, the appellant testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  The appellant 
submitted additional evidence at that time, along with a 
waiver of consideration by the agency of original 
jurisdiction.  

In August 2008, the Board remanded the Veteran's current 
claim for additional development.  Additionally, in its 
August 2008 decision the Board denied entitlement to an 
evaluation greater than 10 percent for residuals of right 
knee plica syndrome with degenerative changes, which is 
therefore no longer before the Board.  See 38 C.F.R. § 
20.1100.  


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran currently has a heart disability.


CONCLUSION OF LAW

A heart disability, claimed as premature atrial and 
ventricular contractions, was not incurred in or aggravated 
by service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1)  veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2004.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for an award of benefits will be assigned as 
the claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  
VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, afforded the Veteran the 
opportunity to give testimony before the Board, and afforded 
the Veteran a medical examination regarding the nature of his 
claimed heart disability.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claim file; and the Veteran has 
not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks service connection for a heart disability.  
At his June 2008 hearing he testified that his heart disorder 
causes his heart to have multiple beats and contractions and 
makes him feel tired.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for a disability diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be (1) medical or other competent evidence 
of current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical or other 
competent evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The medical evidence of record does not show a present 
diagnosed disability related to the Veteran's heart.  STRs 
dated in October 1991 do indicate that electrocardiogram 
(EKG) testing revealed frequent multiform premature 
ventricular contractions (PVCs) with occasional multiform PVC 
pairs, premature atrial contractions (PACs), borderline 
abnormal treadmill test with significant stress arrhythmia, 
and mitral valve flattening without prolapse on 
echocardiogram. However, the October 1991 STRs also note that 
the Veteran had "no underlying organic heart disease" and a 
medical waiver for continued flying status was recommended.  
Subsequent EKGs were normal.  Likewise, a February 1992 
Department of the Army medical document notes that a waiver 
was recommended for the Veteran's disqualifying condition of 
borderline abnormal GXT, multiform PVCs and PVC pairs since a 
thorough aerospace cardiology evaluation revealed no evidence 
of underlying cardiac disease.  A May 2002 flight physical 
report notes that clinical evaluation revealed that the 
Veteran had a normal heart and vascular system.  

However, despite the in-service notation of PVCs, PACs, 
borderline abnormal treadmill test with significant stress 
arrhythmia, and mitral valve flattening without prolapse on 
echocardiogram, there is no medical evidence of record 
indicating that the Veteran has been diagnosed with a current 
condition or disability related to his heart.  An August 2004 
VA physical examination notes that the Veteran's chief 
complaints included a heart condition.  The examiner noted 
that the Veteran complained of palpitations in 1991, and 
multiple EKGs since then had been performed all of which had 
been normal.  The Veteran was given a diagnosis of history of 
multiform PVCs with occasional multiform PVC pairs identified 
in 1991, without clinical significance.  A December 2007 VA 
history and physical examination notes that the Veteran had a 
past medical history of PACs and PVCs and a flattening of the 
mitral valve.  The Veteran denied hypertension, CAD, angina, 
hypercholesterolemia (lipidemia), dyspnea on exertion, and 
ankle/leg edema.  A physical examination revealed that the 
Veteran's heart had a normal sinus rhythm and no thrills or 
murmurs.  

A VA examination was conducted in November-December 2008.  
The Veteran reported taking no medication and reported 
chronic fatigue when he has palpitations which he described 
as occurring about twice a month and lasting 10 to 20 
minutes.  A physical examination was conducted.  His cardiac 
system sounded perfectly normal with no clicks, rubs, or 
significant murmurs.  There was no evidence of 
hepatosplenomegaly, no peripheral edema and no evidence of 
any abdominal distension on deep palpation of the abdomen.  
An EKG revealed normal sinus rhythm, and it was noted that he 
had a normal EKG.  Following an echocardiogram it was noted 
that the Veteran had no significant valvular abnormalities.  
The examiner noted that the arrhythmias in 1991 may have been 
due to any number of transient conditions, which did not 
appear to have had any residual effect.  Chest x-ray revealed 
an impression of normal chest.  The examiner noted that so 
far as he could tell from review of the record and certainly 
from the fact that the Veteran was alive and in very good 
health, it did not appear that there had been any stigmata to 
these disorders of heart rhythm.  Based on the current 
findings there was no evidence of any intrinsic heart disease 
to explain the disorders of heart rhythm he was reported to 
have had in 1991.  At the present time there was no evidence 
of ischemic cardiomyopathy, dilated cardiomyopathy, angina 
pectoris, conduction delays, major arrhythmias, heart 
failure, or valvular heart disease.  Therefore, it was the 
examiner's impression that the Veteran did not have any 
diagnosable heart disease.  Premature atrial beat was noted 
to not be considered an abnormal finding.  Premature 
ventricle beats were noted to be significant in the presence 
of underlying heat disease and their absence was of little 
significance.  Mitral valve flattening was not associated 
with functional abnormality and was of no clinical 
significance.  The cause of premature atrial beats and 
premature ventricular beats in the absence of definable heart 
disease was unknown, and they were not regarded as clinically 
important.  

Thus, regardless of the fact that the Veteran had symptoms 
related to his heart during service, service connection 
cannot be granted if there is no present disability.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That a 
condition or injury occurred in service is not enough; there 
must be a current disability resulting from that condition or 
injury.  See Rabideau v. Derwinkski, 2 Vet. App. 141, 144 
(1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In 
the absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Furthermore, the Veteran's reported fatigue alone, 
without a diagnosed or identifiable underlying condition, 
does not constitute a disability for which service connection 
may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom; Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).

The negative evidence in this case outweighs the positive.  
The Veteran genuinely believes that he has a current heart 
disability.  However, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the diagnosis of 
his claimed disability and his views are of no probative 
value.  And, even if his opinion was entitled to be any 
probative value, it is far outweighed by the opinions 
provided by the VA medical professionals who thoroughly 
discussed the medical evidence of record and conducted 
medical testing and found that the Veteran does not have a 
current heart disability.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  The November-December 2008 
examination was particularly thorough and was conducted by a 
skilled medical examiner; it is an adequate examination on 
which to base a decision in this case.  Competent medical 
experts make this opinion and the Board is not free to 
substitute its own judgment for that of such experts.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for a 
heart disability, claimed as premature atrial and ventricular 
contractions, is not warranted.  Gilbert v. Derwinski, 1 Vet 
App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102. 





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a heart disability, 
claimed as premature atrial and ventricular contractions, is 
denied.




____________________________________________
HOLLY E. MOEHLMANN  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


